Exhibit 10.01
Ninth Amendment
to the
Xcel Energy Senior Executive Severance and Change-In-Control Policy


THIS NINTH AMENDMENT is made this 22nd day of May, 2020, by Xcel Energy Inc.
(the “Principal Sponsor”).


WITNESSETH:


WHEREAS, the Principal Sponsor maintains the Xcel Energy Senior Executive
Severance and Change-In-Control Policy (the “Policy”), and


WHEREAS, the Board of Directors of the Principal Sponsor (the “Board”) has
reserved the right to make amendments to the Policy, and


WHEREAS, the Governance, Compensation and Nominating Committee of the Board of
Directors of the Principal Sponsor (the “Committee”) has reserved the right to
appoint or remove Participants under the Policy, and


WHEREAS, the Committee wishes to amend the Policy in certain respects to add a
Participant to Schedule I to be effective June 1, 2020.


NOW, THEREFORE, the Policy is hereby amended as follows:


1.Schedule I - Participants: Schedule I to the Policy is hereby amended to add
those noted below to the Schedule as a Tier I Participants:



NameTierSeverance MultipleChange-in-Control MultipleDarla Figoli113Amanda
Rome113



2.Savings Clause. Except as hereinabove set forth, the Xcel Energy Senior
Executive Severance and Change-In-Control Policy shall continue in full force
and effect.


IN WITNESS WHEREOF, Xcel Energy Inc. has caused this instrument to be enacted by
its duly authorized officer as of the date set forth to be effective June 1,
2020.


XCEL ENERGY INC.By:/s/ BEN FOWKEIts:Chairman and Chief Executive Officer

         



